IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0585
                             Filed January 12, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHRISTOPHER WILLIAM STECHMAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Dubuque County, Michael J.

Shubatt, Judge.



      Christopher Stechman appeals, contending the district court considered

unproven crimes in imposing sentence. AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.




      Considered by Vaitheswaran, P.J., and Tabor and May, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       Christopher Stechman pled guilty to two counts of second-degree sexual

abuse, two counts of third-degree sexual abuse, one-count of first-degree

harassment, and one count of third-degree harassment.              The district court

sentenced Stechman to prison terms not exceeding twenty-five years on the

second-degree sexual abuse counts, to be served consecutively; ten years on the

third-degree sexual abuse counts, to be served concurrently with each other and

concurrently with the remaining sentences; and two years on the first-degree

harassment count, to be served concurrently with the other sentences. The court

also sentenced Stechman to thirty days in jail with credit for time served on the

misdemeanor third-degree harassment count.

       On appeal, Stechman contends the district court considered unproven

crimes in imposing sentence. He has good cause to appeal. See State v. Damme,

944 N.W.2d 98, 105 (Iowa 2020) (considering Iowa Code section 814.6 (supp.

2019) and its prohibition of a right of appeal from a guilty plea unless “the defendant

establishes good cause” and holding “good cause exists to appeal from a

conviction following a guilty plea when the defendant challenges his or her

sentence rather than the guilty plea”).

       “We will set aside a sentence and remand a case to the district court for

resentencing if the sentencing court relied upon charges of an unprosecuted

offense that was neither admitted to by the defendant nor otherwise proved.” State

v. Black, 324 N.W.2d 313, 315 (Iowa 1982).           “The use of an impermissible

sentencing factor is viewed as an abuse of discretion and requires resentencing.”

State v. Thomas, 520 N.W.2d 311, 313 (Iowa Ct. App. 1994).
                                         3


       The district court began its detailed recitation of reasons for the sentencing

decision by stating:

       I want to be very clear, as I had mentioned earlier in the proceeding,
       that I am deciding the case based solely on the charges to which
       [Stechman] has pled guilty. Not on any other charges or charges
       that may have been brought. There’s references in the victim impact
       statements to other things that [Stechman] has done or may have
       done in his life. My decisions today, and I’m going to give the
       reasons for those decisions, are based solely on those crimes to
       which he has pled guilty.

Stechman contends the court breached its commitment by stating the crimes

“involved a number of different people that were brought into [Stechman’s]

perverse world”; the crimes implicated “broader schemes that involve[d] so many

different people”; and the crimes involved “acts that are set forth in the Minutes of

Testimony that are described in the presentence investigation report.” He also

takes issue with the court’s reference to “[t]he damage caused by” him; the “several

different victims that are involved in these cases”; and the occurrence of the crimes

“over a period of time.” Finally, Stechman challenges the following statements:

       And when [Stechman] argues that he has no criminal history, that’s
       of no import to me because I do consider him to have a criminal
       history. This is not something that just happened. This happened
       over—I don’t even know the exact dates, but it goes back a long time.

The State counters that the cited references are “apropos [] even if one considers

only the crimes to which Stechman pleaded guilty.” We agree.

       Stechman stipulated the court could “rely on the record, including the

minutes of testimony, to find a factual basis” for the crimes. Those crimes were

committed against two children and two adults. Two of the crimes were committed

between 2007 and 2011, two were committed in 2016, and two were committed in

2019. The two second-degree sexual abuse counts to which Stechman pled guilty
                                         4


charged him with “commit[ing] sexual abuse upon” a child “under the age of

twelve.” The two third-degree sexual abuse counts to which he pled guilty charged

him with “aid[ing] and abetting in the commission of a sex act by an adult with a

minor” and “causing the child to engage in sex acts with an adult female.” The

first-degree harassment charge to which Stechman pled guilty was based on non-

consensual dissemination of “photographs or film showing another person in a

state of full or partial nudity or engag[ing] in a sex act.” And the third-degree

harassment count to which Stechman pled guilty was based on another woman’s

receipt of the photographs and film together with “explicit invitations for [the

woman] to participate in sex acts with” Stechman. The district court did not

consider unproven offenses in stating the “damage caused by” Stechman by virtue

of the crimes to which he pled guilty was “incalculable.” We discern no abuse of

discretion in the court’s statement of reasons for the sentences.

      AFFIRMED.